The majority opinion is violative of the rule that averments in a pleading as to the meaning and interpretation of a writing made a part of such pleading are not admitted by a demurrer. If the parties meant by the term "duration" that, at the time of entering into the agreement out of which this controversy arose, it was the intention of the parties that the option for repurchase would be effective upon the cessation of actual hostilities, that meaning should have been written into the instrument.
A pleading is construed on demurrer to allege all the facts that can be implied by fair and reasonable intendment from the facts expressly stated. A statement of a necessary substantial fact — what the parties may have meant by the term "duration" — which has been omitted from the contract, cannot be read into a pleading. A fact (if it be a fact that the parties meant by the term "duration" the cessation of *Page 796 
actual hostilities) is not well pleaded when it is to be inferred only as a conclusion from other facts stated which are not inconsistent with an opposite conclusion. The facts stated are not inconsistent with the conclusion that the parties meant termination of a state of war by legislative resolution or executive proclamation. The inference does not logically and necessarily follow from the facts pleaded that the parties intended by their contract to provide that the option for repurchase should be effective upon the cessation of actual hostilities.
The majority takes judicial notice that the war is ended. I agree that we may take judicial notice that actual hostilities have ceased, which position is consistent with the one that this writer took in State ex rel. Huff v. Reeves, 5 Wn.2d 637,106 P.2d 729, 130 A.L.R. 1465, that this court should take judicial notice that the communist party advocates the overthrow of the government by force and violence. While we are in a state of semi de facto peace (two of our planes were shot down in Europe a few days ago), we are in a state of de jure war.
I concur in the view of the trial court that the termination of a state of war is a political, rather than a judicial, question and may be brought about only by legislative resolution or executive proclamation.
The judgment should be affirmed. *Page 797